In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS
                                  (Filed: April 20, 2017)
                                       No. 14-339V

* * * * * * * * * * * * *                                     UNPUBLISHED
SUSAN HARRISON,         *
                        *                                     Attorney’s Fees and Costs;
         Petitioner,    *                                     Hepatitis A vaccine; Hepatitis
                        *                                     B vaccine; DTaP vaccine; Lichen
                        *                                     Planus.
                        *
v.                      *
                        *
SECRETARY OF HEALTH     *
AND HUMAN SERVICES,     *
                        *
         Respondent.    *
                        *
* * * * * * * * * * * * *

Ronald Homer, Conway Homer, P.C., Boston, MA, for petitioner.
Althea Davis, US Department of Justice, Washington, DC, for respondent.

                    DECISIONS FOR ATTORNEYS’ FEES AND COSTS1

Roth, Special Master:

       On April 23, 2014, Susan Harrison (“petitioner”) filed a petition for compensation under
the National Vaccine Injury Compensation Program.2 Petitioner alleged that she developed
Lichen Planus as a result of receiving the DTaP (tetanus) vaccination on May 4, 2011, and

1
 Because this unpublished decision contains a reasoned explanation for the action in this case,
the undersigned intends to post it on the United States Court of Federal Claims' website, in
accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services). In accordance with Vaccine
Rule 18(b), petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review,
the undersigned agrees that the identified material fits within this definition, the undersigned will
redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755.
Hereinafter, for ease of citation, all “§” references to the Vaccine Act will be to the pertinent
subparagraph of 42 U.S.C. § 300aa (2012).
hepatitis A (“hep A”), and hepatitis B (“hep B”), vaccinations on May 4, 2011 and June 8, 2011.
See generally, Petition [Pet.], ECF No. 1; see Pet. Ex. 17 at ¶ 2.

        Respondent filed a Stipulation of Settlement on October 13, 2016. Stipulation, ECF No.
49. Respondent denies that the hepatitis A (“hep A”) and hepatitis B (“hep B”) vaccines caused
petitioner to suffer lichen planus or any other injury or her current condition. See Stipulation at
¶6, ECF No. 49. Nevertheless, the parties agreed to settle this case. On October 13, 2016, the
undersigned issued a decision approving the settlement. Decision, ECF No. 50.

                                      ATTORNEYS’ FEES

        Petitioner now seeks an award of attorneys’ fees in the amount of $33,652.20 and costs in
the amount of $3,759.57 for a total of $37,411.77, pursuant to §15(e) of the Vaccine Act. Motion
for Attorney’s Fees and Costs (“Motion for Fees”), ECF No. 55. Petitioner’s counsel represents
that petitioner incurred $104.92 in costs. Respondent provided no specific objection in his
response to the amount requested or the hours worked in this matter. Response; ECF No. 57.

       Petitioner has requested hourly rates for Christine Ciampolillo at $209 for work
performed in 2012, $213 for work performed in 2013 to 2014, and $300 for work performed
2014 to 2017. Petitioner has requested hourly rates for Joseph Pepper at $290 for work
performed from 2015 to 2017 and Ronald Homer at $400 for work performed from 2014 to
2017. Petitioner has requested hourly rates for paralegals at $110 for work performed in 2012,
$110 to $112 for work performed in 2013 to 2014, and $135 for work performed from 2014 to
2017. Petitioner has requested hourly rates for law clerks at $145 for work performed from 2014
to 2017.

       Based on a study of fees awarded to the named attorneys, law clerks, and paralegals in
previous cases, the undersigned finds appropriate the hourly rates outlined above. The rates for
attorney’s, paralegals, and law clerks at the Homer firm were set and found to be reasonable in
McCulloch v. Sec’y of Health & Human Servs., No. 09-293V, 2015 WL 5634323, at *19-21
(Fed. Cl. Spec. Mstr. Sept. 1, 2015). Rates for the firm have not increased since 2015, therefore
the undersigned finds them to be reasonable. The rates charged by the firm for work done prior
to McCulloch are consistent with the firm’s rates for 2012 through 2014 and are reasonable. See
Petronelli v. Sec’y of Health and Human Servs., No. 12-285V, 2016 WL 7233933, at *2 (Fed.
Cl. Spec. Mstr. Oct. 19, 2016).
                                              COSTS

        Petitioner requests a total of $3,759.57 in attorney’s costs. Motion for Attorney’s Fees
and Costs (“Motion for Fees”) at 30, ECF No. 55. Petitioner requests a total of $104.92 in out-of-
pocket expenses. Based upon a thorough review of the billing records, I find the requested costs
to be reasonable.
                                TOTAL AWARD SUMMARY

        The Vaccine Act permits an award of reasonable attorneys’ fees and costs. §15(e). Based
on the reasonableness of petitioner’s request and the lack of opposition from respondent, the
undersigned GRANTS petitioner’s motion for attorney’s fees and costs.

       Accordingly, the undersigned awards the total of $37,516.69 as follows:

                  A lump sum of $104.92 in the form of a check payable solely to petitioner,
                   Susan Harrison; and
                  A lump sum of $37,411.77 in the form of a check payable jointly to
                   petitioner and petitioner’s counsel, Ronald Homer.

       The clerk of the court shall enter judgment in accordance herewith.3

IT IS SO ORDERED.

                                                    s/Mindy Michaels Roth
                                                    Mindy Michaels Roth
                                                    Special Master




3
 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing
of notice renouncing the right to seek review.